                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division

DAVID M. THOMPSON,

        Plaintiff,

       v.                                             Civil Action No. 4:19CV33

UNITED STATES DEPARTMENT OF
JUSTICE,

         Defendant.

                 DEFENDANT’S MOTION FOR A BRIEFING SCHEDULE
                     AND MOTION FOR A PROTECTIVE ORDER

       Comes now Defendant United States Department of Justice (DOJ), and moves this Court

to enter a Briefing Schedule, and a Protective Order against discovery, in this Freedom of

Information Act (FOIA) case. A memorandum of law in support of these motions follows.

                                             Respectfully submitted,

                                             G. ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY

                                     By:       /s/
                                             Virginia VanValkenburg, Assistant U.S. Attorney
                                             Virginia State Bar No. 33258
                                             Counsel for Defendant
                                             Office of the United States Attorney
                                             101 West Main Street, Suite 8000
                                             Norfolk, Virginia 23510-1671
                                             Telephone: 757.441.6331
                                             Facsimile: 757.441.6689
                                             Email: virginia.vanvalkenburg@usdoj.gov
                                  CERTIFICATE OF SERVICE

        I hereby certify that, on the 7th day of August, 2019, I will electronically file the

foregoing Motions with the Clerk of Court using the CM/ECF system, which will then send a

notification of electronic filing (NEF) to the following filing user:


Not Applicable.

        And I further certify that I will mail the document by U.S. mail to the following non-

filing user:


David M. Thompson, Pro se plaintiff
1708 Carriage House Way
Williamsburg, Virginia 23188
Telephone: 757. 920.5573
Email: dmjm1@hotmail.com



                                                 /s/
                                               Virginia VanValkenburg, Assistant U.S. Attorney
                                               Virginia State Bar No. 33258
                                               Counsel for Defendant
                                               Office of the United States Attorney
                                               101 West Main Street, Suite 8000
                                               Norfolk, Virginia 23510-1671
                                               Telephone: 757.441.6331
                                               Facsimile: 757.441.6689
                                               Email: virginia.vanvalkenburg@usdoj.gov
